EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 16-19 directed to invention II non-elected without traverse.  Accordingly, claims 16-19 been cancelled.

Response to Amendment
The amendments to the claims filed 6/8/21 were received and have been entered.
Claims 1-15 have been amended. Claim 20 has been added. 
The rejection of claims 1-15 under 35 USC 112(b) are withdrawn in view of the amendments. The applicant's reply has not overcome the Itou and Kim rejection.
Reasons for Allowance
Claims 1-15 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 12, the prior art of record, either singularly or in combination, does not fairly teach or suggest an electronic device including limitation “while displaying the plurality of application execution objects in the 
The prior art of record, either singularly or in combination, fails to anticipate or renders the above quoted limitation obvious.  This patentable distinction has been added to the independent claims 1 and 12, and renders it allowable.
Dependent claims 2-11, 13-15 and 20 are also allowable as discussed with respect to independent claims 1 and 12 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Thursday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: June 21, 2021